Citation Nr: 0509992	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  03-08 550A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code, to include whether the 
delimiting date for receiving educational assistance benefits 
should be adjusted.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel





INTRODUCTION

The veteran has verified active duty service from March 1977 
to March 1980 and from January 1982 to August 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 letter notifying the veteran 
of the shortened time for benefits from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In October 2003, the veteran testified at a Travel Board 
hearing at the RO.  Thereafter, the veteran requested that he 
be afforded a hearing before a Veterans Law Judge in 
Washington, DC.  In a January 2005 letter, the Board notified 
her of the time and date of the April 2005 central office 
hearing.  Later, in February 2005, the Board notified the 
veteran of a rescheduled date for her hearing.  In March 
2005, the Board received a letter from the veteran, 
requesting her hearing be postponed and held at the Atlanta 
RO.  The veteran did not specify whether she wished to have a 
Travel Board or a videoconference hearing scheduled.  
Accordingly, this case must be remanded to request the 
veteran clarify whether she wished a Travel Board or 
videoconference hearing and afford her the opportunity to 
appear at such a Board hearing.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704.

The veteran's March 2005 letter also requested that she have 
a representative at the Board hearing.  Although she had not 
submitted a VA Form 21-22 previously provided her, she should 
be again provided information regarding the appointment of a 
representative.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
request clarification as to whether she 
wished a Travel Board or video conference 
hearing.  She should also be advised of 
her right to select any single 
representative of her choice and sent a 
VA Form 21-22 for selection of any such 
representative.

2.  If the veteran designates anyone as 
her representative, the representative 
should be provided a copy of the 
statement of the case and afforded an 
appropriate opportunity to respond.

3.  Thereafter, based on the veteran's 
responses, the RO schedule a Travel Board 
or video conference hearing for the 
veteran and properly notify her and her 
representative, if any, of this hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




